Citation Nr: 0012500	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder 
with dizziness, loss of memory and slurred speech.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1994 rating 
decision from the Houston, Texas, Regional Office (RO).

As a preliminary matter, the Board observes that in October 
1992, the RO denied service connection for a seizure disorder 
with dizziness, loss of memory and slurred speech.  The 
veteran did not appeal that decision.  A review of the March 
1994 rating decision shows that the RO also denied the claim 
of entitlement to service connection for a seizure disorder 
with dizziness, loss of memory and slurred speech, without 
reference to either finality of the prior denial or the 
requirements for reopening a previously disallowed claim.  As 
such, the Board must make an independent determination of 
whether the new and material evidence requirement has been 
met, regardless of whether the RO adjudicated the claim on 
the merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104 (b) and 
5108.  Id.  Accordingly, the Board finds that the issue is 
best characterized as it appears on the cover page of this 
decision.

It should be noted that this case was originally developed on 
the issue of entitlement to service connection for insomnia, 
which would include consideration of whether new and material 
evidence has been submitted since a prior rating action.  
However, at his personal hearing before a hearing officer at 
the RO in April 1997, the veteran testified that he wished to 
withdraw this issue from appellate consideration.

The veteran was afforded a personal hearing before a member 
of the Board sitting at San Antonio, Texas in December 1999.  
The member of the Board who held the hearing is making the 
decision in this case and is the signatory to this decision.

The Board will remand for the issuance of a statement of the 
case for the issue of entitlement to an effective date prior 
to May 18, 1999, for the grant of a permanent and total 
disability rating for pension purposes.  See Manlincon v. 
West, 12 Vet.App. 238, 240 (1999).


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO denied service 
connection for a seizure disorder with dizziness, loss of 
memory and slurred speech.  The RO notified the veteran of 
the decision in December 1992.  The veteran did not perfect 
an appeal of the adverse decision.

2.  The evidence associated with the claims folder since the 
October 1992 RO decision, which denied service connection for 
a seizure disorder with dizziness, loss of memory and slurred 
speech, is relevant and probative, and when viewed in 
connection with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent evidence of a nexus between the 
veteran's current seizure disorder with dizziness, loss of 
memory and slurred speech, and his period of active military 
service.

4. There is no competent medical evidence linking the 
veteran's current acquired psychiatric disorder to service.

5.  The current medical evidence does not confirm the 
presence of PTSD.



CONCLUSIONS OF LAW

1.  The unappealed October 1992 RO decision, which denied 
service connection for a seizure disorder with dizziness, 
loss of memory and slurred speech, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  The evidence received since the October 1992 RO's 
decision is new and material, and the veteran's claim for 
service connection for residuals of a seizure disorder with 
dizziness, loss of memory and slurred speech, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for service connection for a seizure 
disorder with dizziness, loss of memory and slurred speech is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Seizure Disorder With Dizziness, Loss of Memory and 
Slurred Speech

This case was previously considered and denied.  The evidence 
of record at the time of the October 1992 RO decision, which 
denied service connection for a seizure disorder with 
dizziness, loss of memory and slurred speech may be briefly 
summarized.  The service medical records showed treatment on 
several occasions for complaints of dizziness, but did not 
confirm a chronic disability.  Department of Veterans Affairs 
(VA) and private medical records following service to 1992 
show treatment for various disorders.  A VA 
electroencephalogram dated in November 1991 revealed findings 
compatible with a clinical picture of epilepsy.  A report of 
a VA neurological examination performed in July 1992 included 
that the examiner's diagnostic impression that the veteran's 
episodes of vertigo, dizziness, slurred speech and difficulty 
with concentration were consistent with a partial complex 
seizure.

In October 1992, the RO initially denied service connection 
for a seizure disorder with dizziness, loss of memory and 
slurred speech.  At that time, the RO determined that a 
seizure disorder with dizziness, loss of memory and slurred 
speech was not incurred in or aggravated by active service.  
It was noted that the service medical records were negative 
for complaints, treatment or diagnosis of a seizure disorder; 
and that there was no inservice history of a head injury.  
The veteran was notified of that decision and of his 
appellate rights on December 9, 1992.  In a statement from 
the veteran received on November 16, 1993, the veteran 
stated, in pertinent part, that he did not agree with the 
findings pursuant to the December 1992 RO decision; and 
therefore, he was filing a notice of disagreement.  In a 
letter dated on March 11, 1994, the RO informed the veteran 
that it received the VA Form 21-4138, Statement in Support of 
Claim, dated in November 1993, in which he stated that he did 
not agree with the December 1992 RO letter informing him of 
the October 1992 rating decision.  The RO requested that the 
veteran discuss the issue or issue with which he disagreed 
and that he should furnish this information within 60 days.  
In a statement dated on May 11, 1994, and received on May 17, 
1994, the veteran requested an extension of 60 days so that 
he could accumulate additional evidence.  He did not identify 
any issues.  In a letter dated on May 26, 1994, the RO 
informed the veteran that it had received his notice of 
disagreement with the decision of December 9, 1992; that the 
law requires an appeal must be filed within one year of the 
date that they notify a claimant of their decision; that 
otherwise, that decision becomes final; and that since the 
notification was dated more than one year before the date the 
RO received the veteran's notice of disagreement, that the 
decision was final.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal  38 C.F.R. § 20.200.  
A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the statement 
of the case or within the remainder of the 1 year period from 
the date of the mailing of the notification of the 
determination being appealed, whichever is later.  38 C.F.R. 
§ 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice of adjudicative 
determinations on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.

In this case, the RO determined that the veteran did not 
submit a notice of disagreement with the October 1992 RO 
decision within one year after the date of the notification 
and therefore, it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302.  However, if new 
and material evidence is received with respect to a claim, 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  
However, the evidence must be competent in order for the 
presumption to attach.  LeShore v. Brown, 8 Vet.App 406, 409 
(1998).

Since then, the veteran has submitted a copy of the original 
decision awarding disability benefits from the Social 
Security Administration dated in August 1995, multiple VA and 
private medical records dating from 1992 to 1999, indicating 
treatment for various disabilities, most of which were not of 
record at the time of the October 1992 RO decision, and 
testimony at the April 1997 and December 1999 hearings.  The 
post service VA and private medical records confirm the 
presence of a seizure disorder.  Additionally, lay statements 
and sworn testimony are credible concerning the presence of 
postservice neurological symptoms.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
service connection may be granted for a seizure disorder with 
dizziness, loss of memory and slurred speech.  Accordingly, 
the veteran's claim for service connection for a seizure 
disorder with dizziness, loss of memory and slurred speech, 
is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  See Winters, 12 Vet. App. at 
219.  See 38 U.S.C.A. § 7261(b) (West 1991) (the Court shall 
take due account of prejudicial error); see also Edenfield v. 
Brown, 8 Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury." Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for organic 
diseases of the nervous system, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records, including a separation 
examination conducted in April 1967, do not show any 
documented instance of head trauma, nor are there otherwise 
complaints or findings of any neurological pathology, with 
the exception of service medical records dated in July 1966 
and August 1966, which, in pertinent part, documented the 
veteran's complaints of having episodes of dizziness.  It is 
also significant to note that, according to a service medical 
record dated in October 1966, the veteran was seen for 
complaints of painful stiff neck, occipital headaches and 
aching of spine in the intracapsular area after he was 
involved in an automobile accident approximately two days 
previously.  The veteran described a cervical spine type 
whiplash injury.  He stated that he did not have any prior 
history of unconsciousness, vertigo, syncope, tinnitus, 
decreased hearing, visual change, dysplasia, ataxia, 
incontinence, incoordination, or radicular pain to arms or 
shoulders.  The neurological examination was indicated to 
have been within normal limits.  The diagnosis was cervical 
sprain syndrome.  No documented complaints or other 
references to neurological pathology were reported by the 
veteran at that time.

The veteran's post service medical records do not document 
complaints or findings referable to a seizure disorder with 
dizziness, loss of memory and slurred speech until 1991.  
Specifically, there is no treatment of any problems 
associated with a seizure disorder that is documented between 
1967 and 1991.  A VA electroencephalogram dated in November 
1991 was indicated to have been abnormal.  It was noted that 
there were paroxysms of polymorphic delta with sharp activity 
seen on several occasions lasting 3 to 4 seconds; that sharp 
activity was noted on several occasions in the left frontal 
temporal area; and that the record was compatible with a 
clinical picture of epilepsy.  A VA outpatient treatment 
record dated in March 1992 included a diagnosis of a seizure 
disorder.

In the report of a VA neurological examination conducted in 
July 1992, the examiner concluded that the veteran's episodes 
of vertigo, dizziness, slurred speech and difficulty with 
concentration were most consistent with a partial complex 
seizure.  At that time, the veteran reported that his seizure 
symptoms were quite odd in description.  He stated that he 
does not lose consciousness, but he will have an acute onset 
of vertigo and dizziness.  He said that he has slurred speech 
and some difficulty with concentration during these events 
and that the episodes occur frequently and every day, but are 
generally short in duration.  He mentioned that the episodes 
can be long lasting, approximately 1 hour or so, and that he 
has no post-traumatic events, confusion, fatigue, etc.  He 
indicated that he has severe chronic insomnia; that he has 
been tried on several medications for attempts to avoid these 
"seizures"; that the medications did not help so he was not 
taking any at this time; and that he underwent an 
electroencephalogram in 1991, which was abnormal, suggestive 
of underlying seizure type activity.

Medical statements from F. Calderon, M.D., dated in September 
1992 and December 1992 stated that the veteran has been under 
the private physician's care since March 1992.  At that time, 
the veteran reported that he received a blow to the head in 
basic training; that he was knocked out; and that he could 
not sleep well afterwards or concentrate.  The veteran stated 
that he felt lightheaded and dizzy at times.  It was noted 
that an electroencephalogram dated in November 1991 was 
indicated to have been compatible with a clinical picture of 
epilepsy; that a scan of the brain was performed and the 
results were pending; and that the above results were very 
crucial for the treatment of the above disorder; and that 
chronic epilepsy results in brain deterioration.  Dr. 
Calderon concluded that the veteran had a diagnostic 
impression of reactive depression, contusion skull old and 
convulsive disorder.

A summary of VA hospitalization dated in September 1993 
included a diagnosis of episodes of dizziness, tinnitus, and 
poor concentration with no significant organic pathology 
detected.

VA and private medical records dated from December 1992 to 
October 1994 note various diagnoses, to include convulsive 
disorder, TL epilepsy, unspecified type seizure disorder, 
rule out seizure disorder, possible TL seizure, and seizure 
disorder (not proven).

A medical statement from M. Zuflacht, M.D., dated in May 1995 
stated that the veteran had a complicated history dated back 
to his early Army days in 1966, when he sustained a head 
injury.  Dr. Zuflacht reported that the nature of the 
veteran's head injury was unclear to him.  He noted that the 
veteran reported that he was struck on the head by a fellow 
trainee; that this resulted in a momentary loss of 
consciousness, followed in approximately 48 hours of vague 
symptoms of ataxia, disequilibrium, memory loss, and local 
head and neck pain; that since that time, the veteran has 
been having intermittent visual loss, generalized weakness, 
loss of ambition, bilateral tinnitus, a rapid shortness of 
breath with any type of physical behavior, and general 
inability to function in or out of the job market.  Dr. 
Zuflacht concluded the possibility of a posttraumatic seizure 
disorder was raised; however, in view of his nondiagnostic 
electroencephalogram, a therapeutic drug trial would be 
mandatory.

In a decision dated in August 1995, the Social Security 
Administration determined that the veteran was disabled due 
to seizure disorder and depression.

The veteran testified at a hearing before a hearing officer 
at the RO in April 1997 that he has a seizure disorder as a 
result of active service.  He stated that he experienced 
numerous symptoms of insomnia, dizziness, memory loss while 
on active duty.  He mentioned that he continued to experience 
these symptoms after separation from service and that his 
first clinical diagnosis of a seizure disorder was rendered 
in 1992.

According to the report of a VA neurological examination 
performed in June 1997, it was noted that the veteran was a 
poor historian and that he could not give adequate details of 
his seizures.  At that time, the veteran reported complaints 
of occasional memory lapses, slurred speech and tinnitus.  
The examiner concluded that the veteran had multiple 
complaints consisting mostly of lapses, vertigo, tinnitus, 
and some seizures in the past.  Significantly, after 
reviewing the veteran's medical history and examining him, it 
was the examiner's opinion that he could not find any 
specific organic neurological pathology as a diagnosis.  He 
stated that, certainly, if the veteran did have head trauma 
that may cause some of his symptoms; however, he had a workup 
for seizures with video electroencephalogram monitoring and 
no definite seizure activity was found.  He indicated that he 
could not confirm a diagnosis of epilepsy; that the veteran's 
neurologic examination was grossly intact at that time; and 
that certainly many symptoms of insomnia, memory loss and 
tinnitus may be related to his underlying psychological 
problem relating to his post-traumatic stress disorder.  It 
was noted that an electroencephalogram would be obtained for 
further clarification at that time.

A VA electroencephalogram dated in July 1997 was indicated to 
have been normal.  It was noted that the absence of 
interictal discharges cannot rule out a diagnosis of 
epilepsy.

A medical report from G. Johnson, M.D., dated in February 
1999 included the private physician's diagnostic impression 
on Axis III of a history of a neurological disorder, which 
may be characterized by post traumatic seizure disorder.

The veteran testified at a hearing before a member of the 
Board at San Antonio, Texas in December 1999 that he 
sustained a blow to the head during basic training and that 
he did not receive any treatment for this injury.  He 
reported that he was involved in an automobile accident 
during active service and that he sustained a whiplash type 
injury.  He said that he remembered that his head snapped 
back very violently during the accident, but that he didn't 
recall sustaining direct trauma to his head on the windshield 
or dashboard.  He mentioned that he has experienced 
dizziness, vertigo, memory loss, slurred speech and insomnia 
since his inservice injuries.

In summary, the veteran's service medical records indicate 
that the veteran sustained a cervical spine type whiplash 
injury after being involved in an automobile accident 
approximately during active service; and that the veteran 
received treatment on several occasions for complaints of 
dizziness, but did not confirm a chronic neurological 
disability while on active duty.  Additionally, the report of 
his April 1967 separation examination includes no reference 
to or diagnosis of any chronic neurological disorder.  
Moreover, there is no medical evidence of any seizure 
disorder for many years after service.

Indeed, the first post-service medical evidence of a seizure 
disorder is not until November 1991, approximately 24 years 
after service.  At that time, a VA electroencephalogram 
showed findings compatible with a clinical picture of 
epilepsy.  Additionally, in a report of a VA neurological 
examination performed in July 1992, the examiner concluded 
that the veteran's episodes of vertigo, dizziness, slurred 
speech and difficulty with concentration were consistent with 
a partial complex seizure.  Because there is no medical 
evidence of a seizure disorder within the first post-service 
year, service connection for a seizure disorder with 
dizziness, loss of memory and slurred speech may not be 
presumed.

Moreover, the June 1997 VA neurological examiner concluded 
that there was no evidence of any organic neurological 
pathology.  Similarly, the July 1997 VA electroencephalogram 
was indicated to have been normal.  There also is no medical 
evidence to support a grant of service connection for a 
seizure disorder with dizziness, loss of memory and slurred 
speech on a direct basis, inasmuch as there is no competent 
evidence that the veteran currently suffers from a seizure 
disorder, with dizziness, loss of memory and slurred speech, 
which can reasonably be related to his period of active 
service.

Furthermore, while the veteran may well believe that his 
current seizure disorder with dizziness, loss of memory and 
slurred speech are related to his military service, he does 
not have the medical training or expertise to competently 
render an opinion on a medical matter, such as the diagnosis 
or etiology of a disability.  Therefore, his opinions in this 
regard have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board emphasizes that 
evidence, and not just allegations must support a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a seizure disorder with dizziness, 
loss of memory and slurred speech is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional obtainable relevant evidence may exist that, 
if obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, the Board notes that the RO denied the veteran's 
claim on the same basis as the Board as not well grounded 
(i.e., there is no competent evidence of current seizure 
disorder, which can reasonably be related to his period of 
active service, nor is there competent evidence of a seizure 
disorder within one year following the veteran's separation 
from service).  The RO also notified him in the statement of 
the case and the supplemental statement of the cases of the 
requirements necessary to submit a well-grounded claim.  
Clearly then, he is not prejudiced by the Board's decision to 
deny his claim on this same basis.  See Bernard v. Brown, 4 
Vet. App. 384, 392-93 (1994).  The Board also finds that the 
duty to inform the veteran of the evidence necessary to make 
his claim well grounded, and the reasons why the current 
claim is inadequate, has been met.  See 38 U.S.C.A. § 
5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  An Acquired Psychiatric Disorder, Including PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Additionally, service connection may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1999), and cases 
cited therein.  Service connection may also not be granted 
for alcoholism.  38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. 
§ 3.301(a) (1999).

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a claim to be well grounded, there must be a 
current disability, which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Moreover, where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91-93 (1993).  Where the determinative issue is a 
question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  There must be competent evidence of current 
disability (a medical diagnosis), of an incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

If he has not submitted evidence of a well-grounded claim, 
there is no duty to assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991). The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 U.S.C.A. § 5107(a); and 38 C.F.R. § 
3.159(a).

A.  Background

The service medical records reveal that, at the time of 
examination for entrance into active service, in November 
1965, the psychiatric evaluation was indicated to have been 
normal.  However, the veteran reported that he had a prior 
history of mild depression and anxiety reaction.  In a 
service medical record dated in March 1967, it was noted that 
the veteran had a history of having trouble on his job as a 
lab tech student and sleeping during the day.  On mental 
status examination, there was no evidence of any psychosis or 
neurosis.  The diagnosis was chronic moderate passive 
aggressive personality manifested by sleeping during the day 
and missing work, trouble sleeping at night, irritability, 
and difficulty feeling and expressing frustrations.  The 
report of the veteran's separation medical examination 
conducted in April 1967 showed that the psychiatric 
evaluation was indicated to have been abnormal.  The examiner 
noted that the veteran suffered from chronic moderate passive 
aggressive personality disorder.  The summary of defects and 
diagnoses included chronic moderate passive aggressive 
personality manifested by sleeping during the day and missing 
work, trouble sleeping at night, irritability, and difficulty 
feeling and expressing frustration.

The veteran's post service medical records do not document 
complaints or findings referable to an acquired psychiatric 
disorder, to include PTSD, until 1992.  Specifically, there 
is no treatment of any problems associated with an acquired 
psychiatric disorder, to include PTSD, that is documented 
between 1967 and 1992.  A private treatment record dated in 
March 1992 included a diagnosis of depressive reactive.

Medical statements from F. Calderon, M.D., dated in September 
1992 and December 1992 stated that the veteran has been under 
the private physician's care since March 1992.  At that time, 
the veteran reported that he received a blow to the head in 
basic training; that he was knocked out; and that he could 
not sleep well afterwards or concentrate.  The veteran stated 
that he felt lightheaded and dizzy at times.  It was noted 
that an electroencephalogram dated in November 1991 was 
indicated to have been compatible with a clinical picture of 
epilepsy; that a scan of the brain was performed and the 
results were pending; and that the above results were very 
crucial for the treatment of the above disorder; and that 
chronic epilepsy results in brain deterioration.  Dr. 
Calderon concluded that the veteran had a diagnostic 
impression of reactive depression, contusion skull old, and 
convulsive disorder.

A private medical report from R. Solis, M.D., dated in 
February 1995 included a diagnoses of anxiety disorder, not 
otherwise specified; PTSD, by history; and obsessive 
compulsive personality traits.

A private psychological evaluation from O. Synder, Jr., 
Ph.D., dated in March 1995 included diagnoses of major 
depression and rule out dependent personality disorder.

A medical statement from M. Zuflacht, M.D., dated in May 1995 
included a diagnosis of posttraumatic syndrome characterized 
by anxiety, depression, panic attack, intermittent insomnia, 
sleep myoclonus, poor concentration, recurring headaches, 
ill-defined neck and low back pain, difficulty with social 
adaptation and inability to function on the job.

In a decision dated in August 1995, the Social Security 
Administration determined that the veteran was disabled due 
to seizure disorder and depression.

The veteran testified at a hearing before a hearing officer 
at the RO in April 1997 that he suffers from PTSD as a result 
of his active service.  He stated that he was involved in a 
traumatic automobile accident in September 1966; that he 
began to experience symptoms with sleeping, sleep 
disturbance, and numerous somatic type complaints since the 
auto accident; and that he was involved in other stressors 
while on active duty with regard to his performance of his 
duty at Valley Forge General Hospital.  He reported that he 
was a medical lab technician; that he saw his lab partner 
lower a portable X-ray machine; that the portable X-ray 
machine hit and reinjured a soldier's wound, which was 
already badly burned and injured.

A VA psychiatric examination was conducted in June 1997.  At 
that time, the veteran reported that he served in the 
capacity of as a lab technician at the Valley Forge Hospital 
during his military service; that he saw wounded veterans; 
and that this was a traumatic experience for him.  He stated 
that he did not see any combat or other traumatic 
experiences.  He reported complaints of being unable to hold 
a job probably because he was always late.  He stated that he 
cannot sleep well and that was part of the reason that he was 
always late; that he was quite irritable; that he has 
nightmares; that he has trouble remembering things; that he 
has anniversary reactions, but has never recognized them as 
such; that he feels depressed and down most of the time with 
limited motivation, energy or interest; that he does not 
enjoy anything; and that he cannot concentrate because he 
does not feel good.  The 

examiner concluded that the veteran had diagnoses of 
depressive disorder, not otherwise specified, and personality 
disorder, not otherwise specified.  The examiner also 
concluded that he did not see any evidence of PTSD or of 
another anxiety disorder.  The examiner stated that, in 
reviewing the veteran's medical records, that he did not see 
any evidence that military service worsened what was probably 
a pre-existing depressive disorder and personality disorder.

A VA psychological evaluation performed in December 1998 
included diagnoses of generalized anxiety disorder, late 
onset dysthymic disorder, alcohol abuse, and personality 
disorder, not otherwise specified.  It was noted that the 
veteran did not appear to be suffering from PTSD inasmuch as 
he did not fully meet the diagnostic criteria sufficient to 
establish a diagnosis for PTSD.

VA and private medical records dated from August 1992 to May 
1999 note various diagnoses, to include depressive reactive, 
depression, unspecified anxiety disorder, adjustment disorder 
of adult life, adjustment disorder vs. dysthymic disorder, 
passive aggressive type with paranoid features, personality 
disorder, generalized anxiety disorder, and severe chronic 
major depression.

In a medical report from G. Johnson, M.D., dated in February 
1999, the private physician stated that the veteran reported 
that he remembered that he was struck on the head by another 
recruit shortly after enlistment; that he was involved in a 
motor vehicle accident sometime in 1966 following enlistment 
and received whiplash; that following these traumas he began 
experiencing rather bizarre symptomatology; that he was not 
able to sleep for a long period of time; that his vision was 
somehow affected and he couldn't see straight; and that he 
experienced tinnitus and occasional shortness of breath 
following physical exertion after the traumatic events.  Dr. 
Johnson also stated that the veteran reported that he 
experienced periods of dreamlike states, what may be 
postictal phenomenon, dissociative states, feelings of 
detachments, and decreased concentrations.  Dr. Johnson's 
diagnostic impression was PTSD as manifested by increased 
anxiety, recurrent, and intrusive thoughts, flashbacks, 
nightmares, efforts to avoid certain thoughts, feelings of 
detachment, estrangement, and dissociative episodes.

According to the report of a VA psychiatric examination 
conducted in July 1999, it was noted that the same examiner 
who examined the veteran in June 1997 was asked to review all 
the available evidence and opine if the veteran's mental 
health disabilities were incurred in or caused by service.  
That same examiner concluded that the veteran had diagnoses 
of depressive disorder, not otherwise specified and an 
anxiety disorder, not otherwise specified.  Significantly, 
after reviewing the veteran's medical history and examining 
the veteran's medical records, including examinations by 
various psychology interns, Veterans Hospital attending 
physicians and private psychiatrist, it was that same 
examiner's opinion that the veteran's mental health 
disabilities were not incurred in, caused by service, or 
worsened by his military service.  That same examiner stated 
that his rationale was the exhaustive review of the veteran's 
military medical records available to him, his examination of 
the veteran in 1991, and medical evidence provided to the VA 
by the veteran since 1997; and that the veteran had 
difficulty achieving in high school because of symptoms 
similar to those that he had in the military, which was 
similar to what he was doing now, and this was not evidence 
for an anxiety disorder incurred in the military.

The veteran testified at a hearing before a member of the 
Board in December 1999 that he was involved in an automobile 
accident in September 1966; that he had numerous somatic 
complaints thereafter; that he was exposed to recurring 
traumas while he was an X-ray technician subsequent to the 
accident in September 1966.  He stated that he felt that his 
psychological problems were cumulative in nature from the 
standpoint of the injury in basic training to the automobile 
accident to the witnessing and treating of other soldiers and 
patients at the Valley Forge Hospital.

B.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

As noted above, under Caluza, in order to present a well 
grounded claim, a veteran must supply competent evidence of a 
current disability, evidence of an incurrence of a disease or 
injury in service, and evidence of a nexus between the 
inservice injury or disease and the current disability.

With respect to the current disability, the record contains 
numerous hospitalization reports for the veteran's 
psychiatric disability.  Based on these records, the veteran 
clearly has an acquired psychiatric disability.

With respect to the second prong of the Caluza analysis, 
there is no competent evidence that the veteran has a 
psychiatric disability associated with his active service. In 
particular, the service medical records and immediate post-
service medical records are silent concerning any psychiatric 
problems.  While the veteran has indicated that he has had a 
psychiatric disability since service, the record does not 
indicate that he possesses any medical expertise, and he has 
not claimed such expertise.  Consequently, the veteran's lay 
medical assertion to the effect that he has some form of 
psychiatric disorder associated with his active service is 
neither competent nor probative of the issue in question.  
The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).

With respect to the third prong of Caluza (a nexus between 
current disability and the disease or injury in service), 
there was no competent medical evidence to associate the 
veteran's complaint regarding a psychiatric disability to his 
active service.  If the service records do not show the 
claimed disability and there is no medical evidence to link a 
current disability with events in service or with a service- 
connected disability, the claim is not well grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343, 346 (1993).

As explained above, a well-grounded claim requires medical 
evidence of a nexus between in-service injury or disease and 
a current disability.  Caluza, supra.  To be well grounded, a 
claim must be accompanied by evidence that suggests more than 
a purely speculative basis for granting entitlement.  Dixon, 
supra.  Because the veteran has not shown incurrence of an 
acquired psychiatric disability in service, or evidence of 
any nexus between current psychiatric problems and service, 
his claim is not well grounded and must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case, well-
groundedness, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran has been afforded ample 
opportunity to present evidence and argument concerning his 
claim.  The Board accordingly has concluded that any error by 
the RO in the adjudication of the claim on a basis other than 
its not being well grounded was not prejudicial.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) 
(West 1991), to advise him to submit such evidence to 
complete the application for benefits.  The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence. See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
plausible.

B.  Entitlement to Service Connection for PTSD.

The Board notes that the veteran's claim for service-
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service connection for PTSD may be granted where the record 
shows medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1999).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

To summarize, the veteran is contending that because of his 
experiences during active service he now has PTSD.  A 
layperson is not competent to render medical opinions 
involving a diagnosis or etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Competent medical 
evidence is required when the determinative issue involves 
medical causation or a medical diagnosis.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  He has not demonstrated that he 
has medical training, or is otherwise competent to render 
medical opinions.  Lay persons are not competent to offer 
medical opinions and therefore, those opinions do not even 
serve as a basis for a well-grounded claim.  Moray v. Brown, 
5 Vet.App. 211 (1993).

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) as per 38 C.F.R. § 3.304(f) (1999).  In 
this regard, the service medical records reflect that the 
veteran was hospitalized in March 1967 for psychiatric 
problems, diagnosed as chronic moderate passive aggressive 
personality.  The first post service clinical evidence of a 
diagnosis of PTSD was in February 1999 medical statement from 
G. Johnson, M.D.

However, the veteran underwent a psychological evaluation by 
VA psychologist in December 1998 and a psychiatric 
examination by a VA psychiatrist in July 1999.  The Board 
finds that these evaluations were comprehensive and the most 
current medical records on file.  As such, the Board places 
more probative value on these reports than on the prior 
medical evidence.

In December 1998, the VA psychologist indicated that the test 
finding did not support a diagnosis of PTSD.  Additionally, 
the VA psychologist concluded that the veteran had diagnoses 
of generalized anxiety disorder, late onset dysthymic 
disorder, alcohol abuse, and personality disorder, not 
otherwise specified.  The VA psychiatrist supported these 
findings and rendered diagnoses of depressive disorder, not 
otherwise specified and an anxiety disorder, not otherwise 
specified.  These evaluations do not clinically confirm the 
presence of PTSD.

As the presence of current PTSD is not shown, verification 
the veteran's claimed stressors is not deemed necessary at 
this time.  Accordingly, without the most current medical 
evidence of record clinically establishing the presence of 
PTSD, it is the Board's judgment the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder with 
dizziness, loss of memory and slurred speech is reopened.  To 
this extent only, the appeal is granted.

A well-grounded claim not having been submitted, service 
connection for a seizure disorder with dizziness, loss of 
memory and slurred speech is denied.

A well-grounded claim not having been submitted, service 
connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for PTSD is denied.


REMAND

In a June 1999 rating decision, the RO granted a permanent 
and total disability rating for pension purposes, effective 
from May 18, 1998.  The veteran filed a notice of 
disagreement as to effective date assigned for the award of a 
permanent and total disability rating for pension purposes in 
June 1999.  Such a notice requires that the Board remand this 
issue to the RO for issuance of a statement of the case.  See 
Manlincon, supra.

Accordingly, the case is REMANDED for the following actions:

The veteran and his representative should 
be furnished a statement of the case on 
the issue of entitlement to an effective 
date prior to May 18, 1998, for the grant 
of a permanent and total disability 
rating for pension purposes.  The veteran 
and his representative should also be 
advised of the necessity of perfecting 
the appeal by filing a timely substantive 
appeal.

The purpose of this remand is to ensure compliance with 
Manlincon v. West, 12 Vet.App. 238, 240 (1999).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



